Citation Nr: 1109973	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diverticulitis and colitis.  

2.  Entitlement to service connection for rheumatoid arthritis.  

3.  Entitlement to an initial rating higher than 10 percent for residuals of malignant melanoma, status post left lower lobectomy, effective from June 1, 2008.  

4.  Entitlement to an effective date prior to February 4, 2008, for the grant of a 10 percent rating for left knee strain.  


REPRESENTATION

Veteran represented by:  The American Legion



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a January 2008 rating decision, the RO denied service connection for diverticulitis and colitis.  In a May 2008 rating decision, the RO denied service connection for rheumatoid arthritis.  In a July 2008 rating decision, the RO denied an effective date prior to February 4, 2008, for the grant of a 10 percent rating for left knee strain.  In a February 2010 rating decision, the RO granted service connection for residuals of malignant melanoma, status post left lower lobectomy, assigning a 100 percent rating from October 17, 2007 and a 10 percent rating from June 1, 2008; the Veteran appeals for a rating higher than 10 percent from June 1, 2008.  

The Veteran appeared at the RO and testified in hearings before a Decision Review Officer of the RO in June 2009 and before the undersigned Veterans Law Judge in November 2010.  Transcripts of the hearings have been associated with the claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for diverticulitis and colitis and for rheumatoid arthritis, and the issue of an initial rating higher than 10 percent for malignant melanoma, status post left lower lobectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In a November 2010 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an effective date prior to February 4, 2008, for the grant of a 10 percent rating for left knee strain.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an effective date prior to February 4, 2008, for the grant of a 10 percent rating for left knee strain.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to an effective date prior to February 4, 2008, for the grant of a 10 percent rating for left knee strain, the Veteran in January 2009 perfected an appeal of this issue to the Board, together with other issues addressed in this Board decision.  Subsequently, the Veteran withdrew his appeal of the earlier effective date issue during a November 2010 Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and the issue of entitlement to an effective date prior to February 4, 2008, for the grant of a 10 percent rating for left knee strain is dismissed.


ORDER

The appeal for the claim of entitlement to an effective date prior to February 4, 2008, for the grant of a 10 percent rating for left knee strain, is dismissed.


REMAND

Prior to considering the claims, further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claims.  38 C.F.R. § 3.159.

Regarding the issue of service connection for diverticulitis and colitis, the Veteran underwent a VA examination in November 2009, for the purpose of determining the etiology of his lower gastrointestinal disability.  However, the opinion obtained from a physician is inadequate to decide the claim, and therefore an addendum opinion is sought for the purpose of clarification, for the following reasons.  In his opinion, the physician indicated that the Veteran's diverticulitis/colitis could not be related to service without resort to speculation, based on the currently available information that showed no diagnosis of colitis/diverticulitis in service or within one year of discharge.  Although he acknowledged in-service documentation of episodes of diarrhea, the physician did not discuss diarrhea symptoms or provide any rationale for his conclusion that the current lower gastrointestinal disability was unrelated to service.  The physician also did not indicate whether there was any other evidence that could be obtained or procured to answer the etiological question, or whether the limits of medical knowledge had been exhausted with regard to the question.  

Regarding the issue of service connection for rheumatoid arthritis, the Veteran testified as to symptoms of joint pains, particularly in the hands, during service and continuing thereafter.  He indicated that he saw a private physician just after his service discharge, due to severe hand pains.  He currently has a diagnosis of rheumatoid arthritis, and he says that the affected joints include his hands, wrists, elbow, and hips.  The Veteran has not been afforded a VA examination to determine the etiology of his disability.  As the evidence of record is insufficient to decide the claim, a VA medical examination is warranted.  

Regarding the issue of an initial rating higher than 10 percent for malignant melanoma, status post left lower lobectomy, effective from June 1, 2008, the claims file contains a copy of a statement, which was dated and received in January 2011, from the Veteran's representative, who references the claim for a higher rating due to decreased pulmonary function and who also refers to an "attached" report of a pulmonary function test, dated December 15, 2010.  The claims file, however, does not contain the cited pulmonary function test report, and as it is clearly relevant to the claim the RO should seek to obtain it.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain for association with the claims files the report of a pulmonary function test dated December 15, 2010, to which the Veteran's representative referred in a statement dated and received in January 2011.  All efforts to obtain the report should be documented in the file, to include any requests of the Veteran, his representative, and VA medical centers.  If applicable, if further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Arrange to have the Veteran's files reviewed by the VA examining physician who conducted the examination in November 2009, if available, or another VA examiner if he is not, to address the question of whether it is at least as likely as not that the Veteran's current lower gastrointestinal disability, diagnosed as diverticulitis/colitis, is related to his period of service from April 1969 to December 1970.  A complete rationale should be given for all opinions expressed, and the foundation for all conclusions should be set forth.

The examiner is asked to consider, and comment upon as necessary, the clinical significance of the following:  service treatment records showing episodes of diarrhea during service in Vietnam in 1970 without complaints of diarrhea at the time of a separation physical examination in December 1970; after service, the Veteran complained on a January 1971 VA examination of occasional diarrhea that persisted; the Veteran complained of abdominal pain and diarrhea on a private medical report in March 1984 and of stomach problems on a private report of September 1985; the Veteran complained of frequent loose stools since 1970 on a private report of March 1995; a VA colonoscopy in May 2007 showed diverticuli and internal hemorrhoids; and the Veteran's testimony at hearings in June 2009 and November 2010 to the effect that he has had an ongoing problem with diarrhea ever since service in Vietnam.     

In formulating the opinion, the VA examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of as it is to find against.

If an opinion on causation is still not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

3.  Afford the Veteran a VA examination to determine whether it is at least as likely as not that the current rheumatoid arthritis had onset during a period of the Veteran's service from April 1969 to December 1970.  The Veteran's files must be made available to the VA examiner for review.  

In formulating the opinion, the examiner should consider accepted medical principles pertaining to the history, manifestation, clinical course, and character of rheumatoid arthritis.

The examiner is asked to consider that the Veteran is competent to describe symptoms of joint pains in service even though rheumatoid arthritis was not specifically identified or documented in service or for many years thereafter.  

Also the VA examiner is asked to consider, and comment upon as necessary, the clinical significance of the following:  the service treatment records do not show any findings of rheumatoid arthritis, and there were no complaints referable to the joints at a December 1970 separation physical examination; the available medical evidence in the file shows that there were various joint complaints many years after service, with a diagnosis of rule out rheumatoid arthritis on a private record in March 1991, but that rheumatoid arthritis was not confirmed until more recently; the Veteran testified that he had symptoms of joint pain and swelling, particularly in the hands, while serving on active duty and that his symptoms never went away.

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

4.  After the above development is completed, adjudicate the claims.  If any benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


